Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Interpretation
The term “polyester” can either mean an oligomer/polymer with repeating ester repeat units or to compounds comprising a plurality of ester functionalities, the meaning of which is ascertained by context. While castor oil is a polyester in the sense it has a plurality of ester units (owing to it being triglycerides), it is noted the specification at ¶ 48 indicates “Although castor oil contains ester groups, it is not a polyester within the meaning of the present invention since it is not based on repeating units linked by ester groups’. Accordingly, the term “polyester” within claim 1 is construed as pertaining to the former interpretation, namely oligomers/polymers with repeating units linked by ester groups.
Claim Rejections - 35 USC § 112
Claims 1-3, 5, 6, 8, 9, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 refers to a mixture of 5 to 90 wt% of trifunctional polypropylene glycol and 15-70 wt% of castor oil. While ¶ 49 speaks of an embodiment where polyol (1) and polyol (3) are used at 5-90 wt% and 15-70 wt% respectively, claim 1 fails to correspond to polyol (1) since the claim imposes no molecular weight restriction whereas the specification is only descriptive of polyols with a Mw less than 700 g/mol as polyol (1). Therefore, claim 1 fails to comply with the written description requirement. 
 Claim 1 also refers to a mixture of 5-95 wt% of (3) triol based on glycerol/trimethylolpropane to which alkylene oxide is added and (4) castor oil. Written support is only found for 5-80 wt% of polyol (3), which can be triols or castor oil at ¶ 48-49. Any mention of a 5-95 wt% range is not found. Moreover, the claim indicates 5-95 wt% of triol in conjunction with an unspecified amount of castor oil whereas the specification only speaks of concentrations of polyol (3) which is triol or castor oil. In view of such, claim 1 fails to comply with the written description requirement. 
As claims 2, 3, 5, 6, 8, 9, and 14-19 depends from claim 1, they are rejected for the same issues discussed above. 
Claim 5 refers to 5-80 wt% of triol in conjunction with an unspecified amount of castor oil based on reference to claim 1. Written support is not found for 5-80 wt% of triol being used in conjunction with an additional quantity of castor oil. Rather, the specification only speaks of concentrations of polyol (3) which is triol or castor oil. In view of such, claim 5 fails to comply with the written description requirement. 
Claim 16 refers to 5-80 wt% of triol in conjunction with an unspecified amount of castor oil (should the “and/or” be “and”). Written support is not found for 5-80 wt% of triol being used in conjunction with an additional quantity of castor oil. Rather, the specification only speaks of concentrations of polyol (3) which is triol or castor oil. In view of such, claim 16 fails to comply with the written description requirement.
Claim 16 also is worded according to the format “wherein the curing component consists of (1), (2), (3), and/or (4)”. Written support is not found for polyols (1), (2), (3), or (4) being used alone (i.e. the “and/or” of the claim is construed as “or”). Accordingly, claim 16 fails to comply with the written description requirement. 
Claim 17 recites “wherein all of the polyglycols reacted with the diphenylmethane diisocyanate (MDI) have a molecular weight Mw of 2,000 or less”. The Examiner only finds support concerning the use of additional glycols with a molecular weight of 1,000 or more, preferably 1,000-2,000 at ¶ 18. There is no indication that such ranges pertain to “all of the polyglycols” that are reacted with MDI. Moreover, any mention of molecular weights below 1,000 with respect to additional glycols is clearly not present. Finally, in effect, the limitation seeks to exclude any polyglycol with a Mw above 2,000. However, any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See MPEP 2173.05(i). The limitation at issue, which effectively excludes polyglycols with molecular weights above 2,000, is not found within the specification as originally filed. ¶ 18 only describes the use of additional polyglycols having a molecular weight of 1,000 or more, preferably 1,000 to 4,000 or 1,000 to 2,000. Thus, while the Examiner would find a basis to exclude an additional polyglycol having a molecular weight of 1,00 or more or 1,000 to 4,000, the Examiner finds no basis within the specification as originally filed to exclude all polyglycols that have a molecular above 2,000. Accordingly, claim 17 fails to comply with the written description requirement.
Claims 1-3, 5, 6, 8, 9, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to a mixture of at least three different polyols that are selected from 5-90 wt% of (1), 0.5-10 wt% of (2), 5-95 wt% of (3), and castor oil. It is unclear whether Applicant means to require that (1), (2), and (3) must be present (since they have defined non-zero concentration ranges) or if the particular ranges are only applying if such polyols are present. 
As claims 2, 3, 5, 6, 8, 9, and 14-19 depend from claim 1, they are rejected for the same issue discussed above. 
Claims 2, 3, 14, 16, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
To the extent requires that (1), (2), and (3) must be present within claim 1, all of the limitations of claims 2 and 3 would already be present within claim 1. Therefore, claims 2 and 3 fail to further limit the claim upon which they depend. 
Claim 14 refers to “(2) at least one aliphatic, dihydric or polyhydric alcohol”. However, claim 1 does not refer to the possibility of combinations associated with aliphatic dihydric or polyhydric alcohols. Since the scope of claim 14 is broader than that of claim 1, claim 14 fails to include all of the limitations of the claim upon which it depends.
Claim 1 explicitly recites a mixture of three different polyols, each being a different member selected from the group consisting of (1), (2), (3), and (4). Claim 16 indicates the curing component consists of (1), (2), (3), and/or (4). Since the scope of claim 16 extends beyond that of claim 1, claim 16 fails to include all of the limitations of the claim upon which it depends. 
Claim 19 recites “wherein the curing component consists of the (1) triol having a molecular weight of < 700 g/mol and the (4) castor oil”. Claim 1 explicitly requires at least three different polyols that are selected from (1), (2), (3) and (4) (emphasis added). Accordingly, claim 19 fails to include all of the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 6, 8, 9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2012/0156506 A1) in view of Smith (US 2004/0122253 A1).
Regarding Claims 1 and 18, Shah teaches two component laminating polyurethane adhesives comprising a polyurethane prepolymer derived from MDI and polyols and a curing component comprising polyols (Abstract; Examples; ¶ 79). Shah teaches examples where curing component consists of 67.5 wt% of castor oil and 32.5 wt% of polyether triol (POC6 of ¶ 105). Shah teaches a preference for the use of polypropylene glycol triols (¶ 57). The POC6 is used with PIC2 isocyanate (Example AC6 of ¶ 106), which is a reaction product of 50.5 wt% of 4,4’-MDI mixture with 2,4’MDI and 12.9 polyether diols with OH equivalent weights spanning 200-250 (¶ 104), equivalent to molecular weights of roughly 400-500. Shah alludes to no reaction products of sugar alcohols within the compositions. No fillers are used within Shah’s examples. 
Accordingly, the disclosure of Shah differs from the subject matter claimed in that polyisocyanate PIC2 possesses polyester component and the particular polyether diols used are not identified. Shah teaches polyester component is optional (¶ 47, see for instance PIC7 of ¶ 104). Smith teaches MDI/polypropylene polyether prepolymers for use in polyurethane adhesive compositions (Abstract). Smith teaches the prepolymers contain low quantities of MDI monomer, which reduce health and safety risks (¶ 3-4, 14-15). It would have been obvious to one of ordinary skill in the art to utilize the MDI prepolymers of Smith within the compositions of Shah because doing so would result in low quantities of MDI monomer, which reduces health and safety risks as taught by Smith. Smith teaches 4,4’-MDI or mixtures of 4,4’-MDI with 2,4’-MDI can be used (¶ 29). Smith teaches examples where prepolymer is created from MDI and polypropylene glycol with a molecular weight of roughly 725 (¶ 36, 49-50). See also Smith’s teaches of a preference for polypropylene glycols with an average equivalent weight of 100-8000 (¶ 30), which suggests molecular weights of roughly 200-16,000. Smith teaches the NCO:OH equivalent ratio in creating the polyol ranges from 4 to 20:1 (¶ 32). Given the known molecular weight of MDI (about 250.25 g/mol) and that MDI and polypropylene glycol have a functionality of 2, the equvalents ratio is equivalent to roughly 58-87.3 wt% of MDI and 12.7-42 wt% of polypropylene glycol of 725 g/mol MW. Therefore, Smith is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smith suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smith. See MPEP 2123.
Regarding Claim 6, Shah teaches Example AC6 uses 45 pbw of polyol component POC6 and 100 pbw PIC2 (¶ 106). PIC2 has 13.5 wt% NCO (¶ 104), equivalent to roughly 0.32 parts by mole NCO. POC6 has an overall hydroxy equivalent weight of 172 (¶ 105). Thus, the molar NCO:OH ratio of Shah’s example is roughly 0.32:0.26 = 1.23. 
Regarding Claim 8, the compositions of Shah are solventless (¶ 12). 
Regarding Claim 9, Shah teaches cured reaction products (¶ 67, 106). 
Regarding Claim 17, Smith teaches embodiments where prepolymer is created only with MDI and polypropylene glycol with a molecular weight of 725 (¶ 49-50), thus suggesting embodiments where MDI is reached with polyglycols with a molecular weight of 2000 or less. 
Regarding Claim 19, Shah teaches examples where curing component consists of 67.5 wt% of castor oil and 32.5 wt% of polyether triol with an equivalent weight of 82-88 (POC6 of ¶ 105), equivalent to a molecular weight of roughly 246-264.
Claims 2, 3, 5, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2012/0156506 A1) in view of Smith (US 2004/0122253 A1) and Garmann (WO 2016/001265 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0121578 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Shah and Smith within ¶ 24-30 is incorporated herein by reference.
Regarding Claims 2, 3, and 14-16, Shah teaches examples where the curing component consists of 67 wt% castor oil, 4 wt% trimethylolpropane, and 29 wt% of polyether triol with a hydroxy equivalent weight of 140-155 (“POC7” of ¶ 105), which is roughly equivalent to a molecular weight of 420 to 465. The polyether triol is preferably a polypropylene glycol triol (¶ 55-57), which are no different in structure than what would be obtained by adding propylene oxide onto a starter. Shah differs from the subject matter claimed in that it is not indicated what particular starter is used. Garmann is also directed toward two component polyurethane adhesives (Abstract; Examples) and notes it was known in the art that triols such as glycerol, trimethylolpropane, or trimethylolethane are suitable base alcohols of which alkylene oxides are reacted to in order to produce polyols for curative components (¶ 47, 50) inclusive of low molecular weight PPG triols (Examples). Since the express disclosure of Garmann indicates it was known that using triols such as glycerol or trimethylolpropane as a triol reactant predictably affords polyether polyols that can ultimately be used for two component polyurethane adhesives, the express teachings of Garmann make clear that one of ordinary skill could use glycerol or trimethylolpropane to create polyols within Thiele and that such polyols would still perform the same function, namely as PPH triol reactants for the creation of polyurethane adhesives. In view of such, it would have been obvious to one of ordinary skill in the art to utilize glycerol or trimethylolpropane as a triol reactant because doing so would achieve the predictable result of a suitable PPG triol reactant capable of being used within two component polyurethane adhesives. See MPEP 2143(I)(A).
Regarding Claim 4, Shah teaches examples where the curing component consists of 67 wt% castor oil, 4 wt% trimethylolpropane, and 29 wt% of polyether triol with a hydroxy equivalent weight of 140-155 (“POC7” of ¶ 105), which is roughly equivalent to a molecular weight of 420 to 465. The polyether triol is preferably a polypropylene glycol triol (¶ 55-57). Shah differs from the subject matter claimed in that it is not indicated what particular starter is used and the molecular weight of triol differs. 
Shah teaches the molecular weight of the triol ranges from 100-1,000 (¶ 55), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Shah suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Shah. See MPEP 2123.
With respect to starter, Garmann is also directed toward two component polyurethane adhesives (Abstract; Examples) and notes it was known in the art that triols such as glycerol, trimethylolpropane, or trimethylolethane are suitable base alcohols of which alkylene oxides are reacted to in order to produce polyols for curative components (¶ 47, 50) inclusive of low molecular weight PPG triols (Examples). Since the express disclosure of Garmann indicates it was known that using triols such as glycerol or trimethylolpropane as a triol reactant predictably affords polyether polyols that can ultimately be used for two component polyurethane adhesives, the express teachings of Garmann make clear that one of ordinary skill could use glycerol or trimethylolpropane to create polyols within Thiele and that such polyols would still perform the same function, namely as PPH triol reactants for the creation of polyurethane adhesives. In view of such, it would have been obvious to one of ordinary skill in the art to utilize glycerol or trimethylolpropane as a triol reactant because doing so would achieve the predictable result of a suitable PPG triol reactant capable of being used within two component polyurethane adhesives. See MPEP 2143(I)(A).Such an example further differs from the subject of claim 5 only by the molecular weight of the triol used. 
Claims 1-3, 5, 6, 8, 9, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thiele (US 2013/0203935 A1) in view of Smith (US 2004/0122253 A1) and Garmann (WO 2016/001265 A1). As the cited WO document is in a non-English language, the English equivalent, US 2017/0121578 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1-3, 5, 16, and 18, Thiele teaches two component polyurethane adhesives (Abstract) and describes embodiments in Example 2 where the curing component consists of castor oil, 2.5 wt% 1,4-butanediol (molecular weight 90.1), 52.0 wt% of a PPG triol having a molecular weight of 250 (reading on type (1)), and 35.5 wt% of a PPG triol having a molecular weight of 750 (reading on type (3)) (¶ 56-57). No polyester components or solid particulate fillers are used. There is no perceivable difference in structure between the two component adhesives and those claimed and thus, the adhesives of Thiele are seen to be capable of performing the intended use of a laminating adhesive composition absent evidence to the contrary. Thiele teaches the polyisocyanate component can be MDI prepolymers with diols having a molecular weights of less than 1,000 (¶ 13). Thiele indicates several polyols can be used whereby sugar alcohol based polyols are “examples of such polyols” (¶ 19-25). Therefore, Thiele suggests embodiments that are free of reaction products of sugar alcohols. Thiele indicates the triols are polyether polyols made by reacting alkylene oxide onto starter (¶ 23). Thiele differs from the subject matter claimed in that the particular prepolymers is not described and it is not indicated what particular starter is used.
Smith teaches MDI/polypropylene polyether prepolymers for use in polyurethane adhesive compositions (Abstract). Smith teaches the prepolymers contain low quantities of MDI monomer, which reduce health and safety risks (¶ 3-4, 14-15). It would have been obvious to one of ordinary skill in the art to utilize the MDI prepolymers of Smith within the compositions of Garmann because doing so would result in low quantities of MDI monomer, which reduces health and safety risks as taught by Smith. Smith teaches 4,4’-MDI or mixtures of 4,4’-MDI with 2,4’-MDI can be used (¶ 29). Smith teaches examples where prepolymer is created from MDI and polypropylene glycol with a molecular weight of roughly 725 (¶ 36, 49-50). See also Smith’s teaches of a preference for polypropylene glycols with an average equivalent weight of 100-8000 (¶ 30), which suggests molecular weights of roughly 200-16,000. Smith teaches the NCO:OH equivalent ratio in creating the polyol ranges from 4 to 20:1 (¶ 32). Given the known molecular weight of MDI (about 250.25 g/mol) and that MDI and polypropylene glycol have a functionality of 2, the equvalents ratio is equivalent to roughly 58-87.3 wt% of MDI and 12.7-42 wt% of polypropylene glycol of 725 g/mol MW. Therefore, Smith is seen to suggest overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smith suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smith. See MPEP 2123.
With respect to starter, Garmann is also directed toward two component polyurethane adhesives (Abstract; Examples) and notes it was known in the art that triols such as glycerol, trimethylolpropane, or trimethylolethane are suitable base alcohols of which alkylene oxides are reacted to in order to produce polyols for curative components (¶ 47, 50) inclusive of low molecular weight PPG triols (Examples). Since the express disclosure of Garmann indicates it was known that using triols such as glycerol or trimethylolpropane as a triol reactant predictably affords polyether polyols that can ultimately be used for two component polyurethane adhesives, the express teachings of Garmann make clear that one of ordinary skill could use glycerol or trimethylolpropane to create polyols within Thiele and that such polyols would still perform the same function, namely as PPH triol reactants for the creation of polyurethane adhesives. In view of such, it would have been obvious to one of ordinary skill in the art to utilize glycerol or trimethylolpropane as a triol reactant because doing so would achieve the predictable result of a suitable PPG triol reactant capable of being used within two component polyurethane adhesives. See MPEP 2143(I)(A).
Regarding Claim 6, Thiele teaches NCO:OH ratios of preferably 1.0 to 1.2 (¶ 36). 
Regarding Claim 8, the example of Thiele contains no organic solvent. See also ¶ 30. 
Regarding Claim 9, Thiele teaches cured adhesives (¶ 58).
Regarding Claim 14, Thiele teaches examples where an additional PPG triol with a MW of 750 is used (¶ 56) and thus, differs from the subject matter claimed in that the triol MW is too high. However, Thiele teaches the molecular weight of the polyols used can range generally from 200-6,000 (¶ 23), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Thiele suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Thiele. See MPEP 2123.
Regarding Claim 17, Smith teaches embodiments where prepolymer is created only with MDI and polypropylene glycol with a molecular weight of 725 (¶ 49-50), thus suggesting embodiments where MDI is reached with polyglycols with a molecular weight of 2000 or less. 
Double Patenting
The previously set forth double patenting rejection is withdrawn in view of the filed terminal disclaimer.
Response to Arguments
The rejections pertaining to Grunewalder are withdrawn in view of Applicant’s amendment. 
For the 112(a) rejection concerning Claim 17, Applicant urges the specification indicates additional polyglycols “preferably have a molecular weight below 2,000 g/mol” and that the required 2-20 wt% of polyglycol “has a molecular weight of < 1,000 g/mol”. In response, a review of ¶ 18 of the specification reveals that the above statements are not present within the specification as originally filed. ¶ 18 recites the required 2-20 wt% of polyglycol has a molecular weight of 200 to < 1,000 g/mol, and not “< 1,000 g/mol”. ¶ 18 recites additional polyglycols have molecular weights of 1,000 g/mol or more and not “below 2,000 g/mol”. The 112(a) rejection is maintained for reasons set forth within the rejection above. 
With respect to Thiele, Applicant essentially argues Thiele requires polyols based on sugar alcohols. In response, a plain reading of Theile makes it clear that sugar alcohol-based polyols are not required. At ¶ 19, Thiele indicates polyols with 3-14 OH groups are required. ¶ 20 states examples of such polyols include sugar alcohols and ethoxylation/propoxylation products thereof. ¶ 23 indicates another example of such polyols are polyether polyols, such as polypropylene glycols with three to six functional alcohols. The Examples of Thiele appear to make use of the latter option, since they have polypropylene glycols with three functional alcohols. In summary, Thiele is clearly conveying either sugar alcohol-based polyols or polyether polyols such as polypropylene glycols can be used as the required “polyols with 3-14 OH groups”. There is no statement within Thiele that indicates sugar alcohol-based polyols in particular must be used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764